Title: From George Washington to John Adams, 4 July 1798
From: Washington, George
To: Adams, John



Dear Sir,
Mount Vernon 4th July 1798

Not being in the habit since my return to private life, of sending regularly to the Post Office (nine miles from hence) every Post-day, it often happens that letters addressed to me lye longer there, on that account, than they otherwise would do.
I have delayed no time, unnecessarily, since I had the honor of receiving your obliging favour of the 22d Ulto, to thank you for the polite & flattering sentiments you have been pleased to express relatively to me; and to assure you, that as far as it is in my power to support your Administration, and to render it easy, happy & honorable, you may command me without reserve.
At the Epoch of my retirement, an Invasion of these States by

any European Power, or even the probability of such an events happening, in my days, was so far from being contemplated by me, that I had no conception that that, or any other occurrence would arise, in so short a period, which could turn my eyes from the shades of Mount Vernon. But this seems to be the Age of Wonders! and reserved for intoxicated and lawless France (for purposes of Providence far beyond the reach of human ken) to slaughter its own Citizens, & to disturb the repose of all the world besides.
From a view of the past, from the prospect present, and of that which seems to be expected, it is not easy for me to decide, satisfactorily, on the part it might best become me to act. In case of actual Invasion by a formidable force, I certainly should not Intrench myself under the cover of Age & retirement, if my services should be required by my Country, to assist in repelling it. And if there be good cause, which must be better known to the Government than to private Citizens to expect such an event, delay in preparing for it, might be dangerous—improper—and not to be justified by prudence. The uncertainty however of the latter, in my mind, creates my embarrassment; for I cannot, fairly, bring it to believe—disregardful as the French are of Treaties, and of the Law of Nations; and capable as I conceive them to be of any Species of Despotism & Injustice, that they will attempt to invade this Country after such an uniform & unequivocal expression of the sense of the People, in all parts, to oppose them with their lives & fortunes. That they have been led to believe by their Agents, & Partisans among Us, that we are a divided People; that the latter are opposed to their own Government; and that a show of a small force would occasion a revolt—I have no doubt: and how far these men, (grown desperate) will further attempt to deceive, and may succeed in keeping up the deception, is problematical. Without this, the folly of the Directory in such an attempt, would, I conceive, be more conspicuous, if possible, than their wickedness.
Having with candour made this disclosure of the state of my Mind, it remains only that I should add, that to those who know me best, it is best known that if imperious circumstances should induce me to exchange once more, the smooth paths of Retirement for the thorny ways of Public life, at a period too, when repose is most congenial to nature, and a calm indispensable for contemplation, that it would be productive of Sensations which can be more easily conceived than expressed.

The difficulty in which you expect to be involved in the choice of General Officers, when you come to form the Army, is certainly a serious one; and in a Government like ours, where there are so many considerations to be attended to, & to combine, will be found not a little perplexing. But as the mode of carrying on the War against the Foe that threatens, must differ widely from that practiced in the contest for Independence, it will not be an easy matter, I conceive, to find among the old set of Generals, men of sufficient activity, energy & health, and of sound politics, to train troops to the quick step, long Marches, & severe conflicts they may have to encounter; and therefore that recourse must be had (for the greater part at least) to the well known, most experienced, best proved, and intelligent Officers of the late Army; without respect to Grade.
I speak with diffidence however on this head; having no list by me from which my memory could be refreshed. There is one thing though, on which I can give a decided opinion; and as it is of the utmost importance to the Public, to the Army, & to the Officer Commanding it—be him whom he will, I will take the liberty of suggesting it now; It is, that the greatest circumspection be used in appointing the General Staff. If this Corps is not composed of respectable characters; knowledge of the duties of their respective Departments; able, active & firm; and of uncorruptible integrity, & prudence—and withal such as the Commander in Chief can place entire confidence in, his plans & movements if not defeated altogether, may be so embarrassed & retarded as to amount nearly to the same thing, and this almost without impunity on their part.
The Inspector General, Quarter Master General, Adjutant General, and General of the Corps of Artilleres & Engineers may be considered as so many limbs, or parts of the Commander in Chief, on whom he must depend for correct returns, and distinct information of matters in their respective lines. Much depends also upon the zeal, alacrity & secrecy with which orders are executed; and it being impossible, at all times, scarcely indeed at any time, to Mask designs from some of them, on account of the part they have to act in the preparation; it is better to make them fully acquainted with the design & thereby make them responsible, than to leave them in the field of conjecture, where no particular responsible would be attached. The care & comfort of the Sick &

Wounded—and œconomy in providing & distributing Hospital Stores—depend so much upon the skill—integrity—& activity of the Director of it, that I cannot forbear mentioning of this Officer also, as an import[an]t one.
The opening given me in your letter is such, as hath prompted me to express these sentiments with freedom; and persuading myself that you will ascribe them to pure motives, although they may differ from your own ideas, I have no doubt of their being well received. With the greatest respect & consideration—I have the honr to be Dear Sir Yr Most Obedt H: Servt

Go: Washington

